United States District Court for the Western District of Michigan               https://miwd-ecf.sso.dcn/cgi-bin/DktRpt.pl?943687767813521-L_1_0-1
                              Case 1:20-mj-00065-REB Document 1 Filed 02/21/20 Page 1 of 2

                                           Query      Reports       Utilities      Help     What's New      Log Out


                                           United States District Court
                                Western District of Michigan (Northern Division (2))
                               CRIMINAL DOCKET FOR CASE #: 2:19-cr-00019-PLM-1


          Case title: USA v. Hepner                                                       Date Filed: 09/10/2019


          Assigned to: District Judge Paul L.
          Maloney

          defendant (1)
          Ralph Fletcher Hepner, Jr.

          Pending Counts                                        Disposition
          18:2241(c), 18:2246(2)(C), 18:1151,
          18:1152 SEX WITH PERSON LESS
          THAN 12 YEARS OLD; aggravated
          sexual abuse of a child under twelve
          years
          (1)
          18:2241(a)(1), 18:2246(2)(C), 18:1151,
          18:1152 AGGRAVATED SEXUAL
          ABUSE; aggravated sexual abuse by
          force or threat
          (2)
          18:2244(a)(5), 18:2244(c), 18:2241(c),
          18:2246(3), 18:1151, 18:1152
          ABUSIVE SEXUAL CONTACT
          WITHOUT PERMISSION; abusive
          sexual contact with a child under
          twelve years
          (3)

          Highest Offense Level (Opening)
          Felony

          Terminated Counts                                     Disposition
          None

          Highest Offense Level (Terminated)
          None




1 of 2                                                                                                                         2/21/2020, 3:52 PM
United States District Court for the Western District of Michigan           https://miwd-ecf.sso.dcn/cgi-bin/DktRpt.pl?943687767813521-L_1_0-1
                              Case 1:20-mj-00065-REB Document 1 Filed 02/21/20 Page 2 of 2


          Complaints                                            Disposition
          None



          Plaintiff
          USA                                                       represented by Hannah N. Bobee
                                                                                   U.S. Attorney (Marquette)
                                                                                   Huntington Bank Building, 2nd Fl.
                                                                                   1930 US 41 W
                                                                                   Marquette, MI 49855
                                                                                   (906) 226-2500
                                                                                   Fax: 906-226-3700
                                                                                   Email: hannah.bobee@usdoj.gov
                                                                                   LEAD ATTORNEY
                                                                                   ATTORNEY TO BE NOTICED
                                                                                   Designation: Assistant U.S. Attorney


          Date Filed          # Docket Text
          09/10/2019          1 INDICTMENT as to Ralph Fletcher Hepner, Jr (slk) (Entered: 09/10/2019)
          09/10/2019          2 PENALTY SHEET re Indictment 1 as to Ralph Fletcher Hepner, Jr (Bobee,
                                Hannah) (Entered: 09/10/2019)




2 of 2                                                                                                                     2/21/2020, 3:52 PM
